J-A29015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDREW JAMES MARTIN                        :
                                               :
                       Appellant               :   No. 512 WDA 2021

              Appeal from the PCRA Order Entered March 22, 2021
     In the Court of Common Pleas of Clearfield County Criminal Division at
                        No(s): CP-17-CR-0000557-2018


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                  FILED: DECEMBER 30, 2021

        Appellant, Andrew James Martin, appeals from the post-conviction

court’s March 22, 2021 order dismissing his first, timely petition under the

Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.           Appellant

presents two claims of ineffective assistance of counsel (IAC). After careful

review, we affirm.

        The PCRA court summarized the facts and procedural history of this

case, as follows:

        On May 29, 2018, [Appellant] … was found trespassing on Joyce
        McClelland’s property. After being told to leave by Pennsylvania
        State Police (hereinafter “PSP”), [Appellant] returned to the
        property. Upon his return, Dwayne Delattre, McClelland’s brother,
        ordered [Appellant] to leave the property. Ultimately, [Appellant]
        kicked in McClelland’s door, entered the residence, and physically
        assaulted Delattre.    At that point, McClelland retrieved her
        firearm, pointed it at [Appellant], and told him to leave.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29015-21


       [Appellant] left the residence and was apprehended by a neighbor
       until PSP returned. Based on this incident, [Appellant] was
       charged with burglary, criminal trespass, possession of
       paraphernalia, simple assault, criminal mischief, defiant trespass,
       and harassment.

       The Clearfield County Public Defender’s Office, specifically
       Matthew Swisher, Esq., entered [his] appearance on behalf of
       [Appellant]. After a jury trial on September 21, 2018, [Appellant]
       was convicted of all charges. On November 5, 2018, this [c]ourt
       sentenced [Appellant] to a term of incarceration of six to twelve
       years. Attorney Swisher filed a Motion for Withdrawal of Counsel
       on November 20, 2018. In the Motion, Attorney Swisher aver[red
       that Appellant] had indicated to Attorney Swisher that he was
       filing a … []PCRA [p]etition[] for [IAC] against the Public
       Defender’s Office. Subsequently, [Appellant] filed a pro se PCRA
       [p]etition for [IAC] on November 27, 2018. This [c]ourt permitted
       the Public Defender’s Office to withdraw from representation of
       [Appellant], so long as a timely Notice of Appeal [from Appellant’s
       judgment of sentence] was filed to protect the record and the
       rights of [Appellant]. Following the [c]ourt’s Order, Attorney
       Swisher filed a Notice of Appeal [from Appellant’s November 5,
       2018 judgment of sentence] on behalf of [Appellant].

       Heather Bozovich, Esq.[,] was appointed to represent [Appellant]
       and ordered to determine whether [Appellant] would proceed with
       his direct appeal or his PCRA [p]etition. Thereafter, [Appellant]
       was permitted to withdraw his PCRA [p]etition without prejudice
       and proceed with his direct appeal to the Superior Court.
       However, on April 10, 2019, the Superior Court issued an Order
       to Discontinue the Appeal.      On June 17, 2019, [Appellant]
       submitted a second PCRA Petition [alleging IAC.1] Attorney
       Bozovich was … reappointed [to] represent [Appellant] for the
       purpose of his PCRA [p]etition.

       On October 24, 2019, Attorney Bozovich filed an [a]mended PCRA
       [p]etition on behalf of [Appellant].

PCO at 1-2 (footnotes omitted).



____________________________________________


1The court properly treated this filing as Appellant’s first PCRA petition. See
PCRA Court Opinion (PCO), 3/22/21, at 2 n.2.

                                           -2-
J-A29015-21



      In Appellant’s amended petition, he raised multiple IAC claims against

Attorney Swisher. On January 14, 2021, the court conducted a PCRA hearing.

On March 22, 2021, the PCRA court issued an order and opinion dismissing

Appellant’s petition.      Appellant filed a timely notice of appeal, and he also

timely complied with the PCRA court’s order to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. The court thereafter notified

this Court that it would not be filing another opinion in the matter. Thus, we

consider the rationale set forth in the PCRA court’s March 22, 2021 opinion in

addressing the following three issues for our review:

      [I.] Whether Appellant’s constitutional rights under the Sixth
      Amendment were violated by counsel’s ineffective determination
      of his sentencing guidelines[,] thereby depriving Appellant of the
      ability to intelligently pursue a plea agreement[?]

      [II.] Whether counsel was constitutionally ineffective under the
      Sixth Amendment for pursuing and arguing self-defense when
      there was no evidence supporting [that] Appellant was acting in
      self-defense and over Appellant’s objection to this trial strategy?

      [III.] Whether … [A]ppellant’s rights under the constitution were
      violated based upon the cumulative impact of the above errors?

Appellant’s Brief at 5 (unnecessary capitalization omitted; some formatting

changed).

      “This Court’s standard of review from the grant or denial of post-

conviction   relief   is   limited   to   examining   whether   the   lower   court’s

determination is supported by the evidence of record and whether it is free of

legal error.” Commonwealth v. Morales, 701 A.2d 516, 520 (Pa. 1997)

(citing Commonwealth v. Travaglia, 661 A.2d 352, 356 n.4 (Pa. 1995)).



                                          -3-
J-A29015-21



Where, as here, a petitioner claims that he or she received ineffective

assistance of counsel, our Supreme Court has directed that the following

standards apply:

     [A] PCRA petitioner will be granted relief only when he proves, by
     a preponderance of the evidence, that his conviction or sentence
     resulted from the “[i]neffective assistance of counsel which, in the
     circumstances of the particular case, so undermined the truth-
     determining process that no reliable adjudication of guilt or
     innocence could have taken place.” 42 Pa.C.S. § 9543(a)(2)(ii).
     “Counsel is presumed effective, and to rebut that presumption,
     the PCRA petitioner must demonstrate that counsel’s performance
     was deficient and that such deficiency prejudiced him.”
     [Commonwealth v.] Colavita, … 993 A.2d [874,] 886 [(Pa.
     2010)] (citing Strickland [v. Washington, 466 U.S. 668 ...
     (1984)]). In Pennsylvania, we have refined the Strickland
     performance and prejudice test into a three-part inquiry. See
     [Commonwealth v.] Pierce, [527 A.2d 973 (Pa. 1987)]. Thus,
     to prove counsel ineffective, the petitioner must show that: (1)
     his underlying claim is of arguable merit; (2) counsel had no
     reasonable basis for his action or inaction; and (3) the petitioner
     suffered actual prejudice as a result. Commonwealth v. Ali, …
     10 A.3d 282, 291 (Pa. 2010). “If a petitioner fails to prove any of
     these prongs, his claim fails.” Commonwealth v. Simpson, …
     66 A.3d 253, 260 ([Pa.] 2013) (citation omitted). Generally,
     counsel’s assistance is deemed constitutionally effective if he
     chose a particular course of conduct that had some reasonable
     basis designed to effectuate his client’s interests. See Ali, supra.
     Where matters of strategy and tactics are concerned, “a finding
     that a chosen strategy lacked a reasonable basis is not warranted
     unless it can be concluded that an alternative not chosen offered
     a potential for success substantially greater than the course
     actually pursued.” Colavita, … 993 A.2d at 887 (quotation and
     quotation marks omitted).         To demonstrate prejudice, the
     petitioner must show that “there is a reasonable probability that,
     but for counsel’s unprofessional errors, the result of the
     proceedings would have been different.” Commonwealth v.
     King, … 57 A.3d 607, 613 ([Pa.] 2012) (quotation, quotation
     marks, and citation omitted). “‘[A] reasonable probability is a
     probability that is sufficient to undermine confidence in the
     outcome of the proceeding.’” Ali, … 10 A.3d at 291 (quoting


                                    -4-
J-A29015-21


        Commonwealth v. Collins, … 957 A.2d 237, 244 ([Pa.] 2008)
        (citing Strickland, 466 U.S. at 694…)).

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014).

        In Appellant’s first issue, he contends that Attorney Swisher acted

ineffectively by “relying on incorrect information” when advising Appellant on

whether to plead guilty or proceed to trial. Specifically, Appellant explains

that,

        leading to trial, Attorney Swisher indicated a conviction would
        result in a 4-year sentence. Two separate sentencing data sheets
        were entered into evidence. The first, dated October 23, 2018,
        contained a guideline range indicating an offense gravity score
        [OGS] of 9 and a prior record score [PRS] of 5. Based on this,
        [Appellant’s] standard range [sentence] would be 48 months to
        60 months[’] incarceration, which is consistent with
        [Appellant’s] recollection of a 4[-]year minimum.

        However, on the second sentencing data sheet dated November
        2, 2018, the OGS was changed to 10. This change resulted in
        a new standard range of 60 … to 72 months[’] incarceration.

Appellant’s Brief at 10-11.

        Appellant argues that Attorney Swisher’s failure to recognize and correct

the error in Appellant’s OGS, and accurately advise Appellant about the

sentence he faced, “deprived [Appellant] of his ability to enter a plea as

opposed to [facing] the risk of trial.” Id. at 12. While Appellant acknowledges

that “the standard ranges of the sentencing guidelines do not change with a

plea,” he insists that because he went to trial, he received a lengthier sentence

because the judge heard the evidence against him and necessarily took into

account that a jury convicted Appellant. Id. at 11.




                                       -5-
J-A29015-21



      Initially, Appellant does not explain why he would not have taken the

“risk” of proceeding to trial had he known his OGS was a ten, rather than a

nine. Indeed, the record indicates that Appellant would have still decided to

go to trial. For instance, at the PCRA hearing, Attorney Swisher testified that

“there were plea negotiations” and Appellant was “concern[ed] about an open

plea offer.” N.T. Hearing, 1/14/21, at 75. He recalled that Appellant “was

adamant about avoiding state time. Any plea that involved state time was

not acceptable to him.” Id. However, “[g]iven [Appellant’s] prior record score

and the nature of the charges, … the district attorney on the case[] was

absolutely against anything other than state time.” Id.

      From this record, the PCRA court observed that

      the Commonwealth had not presented any plea offer that
      [Appellant] would [have] accept[ed] based on an OGS of nine, so
      it is not reasonable to believe that the plea offers based on an
      OGS of ten would have been acceptable to [Appellant]. Hence,
      [Appellant] would have been left to pursue an open plea, but it
      was testified to that [Appellant] did not wish to go that route.
      Even assuming [Appellant] had taken an open plea based on an
      OGS of nine and later learned the OGS was a ten, he would have
      been sentenced based on the correct guidelines, or he would have
      been permitted to withdraw his plea and go forward with a trial.
      Therefore, [Appellant] ha[s] not established that the outcome of
      [his] case, and sentencing specifically[,] would have changed had
      the OGS been correctly determined at an earlier date.

PCO at 9. We discern no abuse of discretion or error of law in the court’s

decision. Therefore, Appellant’s first ineffectiveness claim is meritless.

      In Appellant’s next issue, he contends that Attorney Swisher acted

ineffectively when he “pursued and argued a self-defense strategy with no



                                      -6-
J-A29015-21



reasonable basis and over the objection of [Appellant].” Appellant’s Brief at

14. Appellant insists that counsel had no grounds for pursuing a self-defense

claim, as counsel “had absolutely no evidence to present and the concept itself

was clearly misplaced.” Id.

       In rejecting this IAC claim, the PCRA court reviewed the trial transcripts

and determined that

       Attorney Swisher did not argue self-defense to the jury, nor was
       a self-defense instruction provided to them. This [c]ourt found
       evidence of self-defense had not been presented prior to closing
       arguments, so an argument of self-defense could not and would
       not be made to the jury. Since there is no evidence of a self-
       defense strategy being presented to the jur[y], this claim has no
       merit.

PCO at 5-6. Appellant has failed to prove that the court erred in this decision.

Aside from citing discussions between the court and Attorney Swisher,

Appellant does not point to anywhere in the record that counsel made a self-

defense argument to the jury. Thus, he has not demonstrated that counsel

ineffectively pursued a self-defense strategy.2


____________________________________________


2 We note that within this issue, Appellant also confusingly argues that counsel
erred by not advising him that, in order to prove a self-defense claim, he
would have to testify at trial. According to Appellant, “[d]espite Attorney
Swisher[’s] knowing evidence needed to be presented regarding the self-
defense [claim], he failed to produce any evidence of the same during his case
without [Appellant’s] testifying and clearly advised [Appellant] not to testify[,]
knowing he needed to present some type of evidence to warrant a self-defense
charge.” Appellant’s Brief at 18. Appellant cannot claim that counsel was
ineffective for pursuing a self-defense claim over his objection, and in the next
breath argue that counsel was ineffective for not presenting adequate
(Footnote Continued Next Page)


                                           -7-
J-A29015-21



       In sum, we conclude that both of Appellant’s ineffectiveness claims are

meritless. Consequently, no relief is due on his third issue, in which he alleges

that the cumulative effect of counsel’s ostensible errors entitles him to a new

trial. Accordingly, the court properly dismissed Appellant’s PCRA petition.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/30/2021




____________________________________________


evidence to support an assertion of self-defense.       Thus, this argument is
meritless.



                                           -8-